Citation Nr: 1528096	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-35 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a waiver of an overpayment of education benefits.



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 2008 to the present.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision (Virtual VA) by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2013; a statement of the case was issued in September 2013; and a substantive appeal was received in November 2013.   

The Veteran requested a Board hearing in Washington, D.C. and one was scheduled for May 2014.  The Veteran failed to report without good cause and his request is considered withdrawn.  See 38 C.F.R. § 20.702 (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO denied the Veteran's request for a waiver on the grounds that the Veteran failed to file his application for such a waiver within 180 days of the notification of indebtedness.  The RO noted that he was notified of the debt on October 13, 2011; but did not file his application for a waiver until May 8, 2013.

In the Veteran's November 2013 substantive appeal (VA Form 9), he argued that he contacted the VA within 180 days of receiving his debt letter.  He also stated that he made an initial payment to avoid going over the time limit.  He contends that within weeks, he received orders to deploy to Afghanistan.  He once again called the RO and he was informed that his file and debt would be frozen, and that he would be able to deal with it when he returned from overseas.  When he returned from overseas (in April 2013), he first learned that his file had not been frozen and that funds were being debited from his paycheck (in spite of what he had been informed prior to deployment).  He submitted his application for a waiver in May 2013.

The Board notes that neither VBMS nor VACOLS reflects a separation from service date.  Consequently, it appears that the Veteran is still on active duty (though his duty assignments are not known).

The Board notes that the 180 days period for which to apply for a waiver may be extended "if the individual requesting waiver demonstrated to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the Department of Veterans Affairs or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing."  38 C.F.R. § 1.963(b)(2).  

The Board finds that the RO should confirm that the Veteran was deployed to Afghanistan during the 180 day time limit and attempt to corroborate the Veteran's contentions that he contacted VA, made an initial payment and was told his account would be "frozen" while he was deployed.  Thereafter, the RO should readjudicate the claim.    

Accordingly, the case is REMANDED for the following action:

1. The RO should confirm that the Veteran was deployed to Afghanistan during the 180 day time limit following the October 13, 2011 notification of indebtedness.  

2.  The RO should also attempt to corroborate the Veteran's contentions that he contacted VA, made an initial payment and was told his account would be "frozen" while he was deployed.  

3.  After completion of the above, the AMC should review the expanded record and determine if any extenuating circumstances exist that warrant extending the 180 day time limit for filing a waiver.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




